Citation Nr: 1409834	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-10 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, and anxiety disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1990 and from January to March 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection specifically for PTSD.  Since, however, evidence in the file indicates the Veteran has been diagnosed with depression and anxiety disorders, the Board has recharacterized his claim to account for these additional diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In Clemons, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, rather it must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).  In Clemons, the Court explained that a claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as his description of history and symptoms; VA therefore should construe a claim for service connection based on reasonable expectations of a non-expert claimant.

As support of his claims, the Veteran testified at a videoconference hearing in January 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.

Rather than immediately deciding the claim for service connection for a low back disorder, the Board instead is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  Whereas the Board is going ahead and deciding the other three claims, for an acquired psychiatric disorder, bilateral hearing loss, and tinnitus.


FINDINGS OF FACT

1.  The most probative (meaning competent and credible) evidence of record indicates the Veteran's PTSD, depression, and anxiety are less likely than not a result or consequence of his military service, including especially any traumatic events ("stressors") he may have experienced while in service.

2.  He does not have sufficient hearing loss in either ear to be considered a ratable disability for VA compensation purposes, so there is no current disability to relate or attribute to his military service - including even to repeated exposure to excessively loud noise and consequent injury (acoustic trauma).

3.  His tinnitus, however, is the result of that acoustic trauma during his service.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including PTSD, depression, and anxiety, was not incurred in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  It is not shown he has a ratable bilateral hearing loss disability, much less because of disease or injury incurred in or aggravated by his active military service or that may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

3.  But his tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of it, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).


The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).


Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) thus requires notice of all five of these elements, so including concerning the "downstream" disability rating and effective date that are assigned once service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.

Here, prior to initially deciding these claims in January 2011, a June 2010 letter informed the Veteran of all five elements of his claims, gave examples of the types of evidence he could submit in support of them, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf that would support them.  He therefore received all required notice.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  There is no such obligation if there is no reasonable possibility the assistance will help to substantiate the claim.

Here, the Veteran's STRs and VA medical records are on file.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are potentially relevant to his claims, so needing to be obtained, and that are obtainable.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, in November 2012, the Veteran was provided the appropriate VA compensation examination for the necessary medical nexus opinions for his claims for service connection for bilateral hearing loss and tinnitus.  The VA examination report provides the information needed to make an informed decision on these two claims.  It is evident from the report that the examiner reviewed the claims file for the pertinent history, including of the Veteran's complaints, evaluation and treatment during the many years since the conclusion of his service.  The examiner also performed a personal evaluation of the Veteran and, most importantly, provided explanatory rationale for the consequent opinions that is grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

With regards to the claim for service connection for an acquired psychiatric disorder, the Board realizes the Veteran has not been provided a VA compensation examination, nor has a medical nexus opinion been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when:  (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Veterans Court (CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a 
service-connected disability.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that a claimant's disability "may be associated" with his service).  The third prong, requiring that the evidence of record "indicate" that the claimed disability or persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service is a "low threshold".  McLendon, at 83.

This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.  Generally, VA is not obligated to provide an examination for a medical nexus opinion based on unsubstantiated lay statements alone.  See Duenas, 18 Vet. App. at 519.

And, here, there is no competent and credible evidence suggesting the Veteran's PTSD, depression, or anxiety, although diagnosed, are related or attributable to his military service, and particularly the result of his claimed stressor of witnessing a car accident while in Germany.  Indeed, there is not the required confirmation of the occurrence of this alleged inciting event during his service.  The RO made several attempts to corroborate the occurrence of this claimed event, but the Veteran did not respond to requests for additional information.  According to July 2010 and October 2010 VA Memoranda, there was a Formal Finding of a lack of information required to verify this stressor for his claim of claim of entitlement to service connection for PTSD.  The Memoranda explained that a determination had been made that the information required to corroborate the stressful events he described is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marines Corps or National Archives and Records Administration (NARA) records.  The Memoranda then goes on to explain that all procedures to obtain this information from the Veteran had been properly followed and documented these efforts.  Moreover, since exhausted, the Memoranda explained that any further attempts would be futile.

Therefore, as an unfortunate consequence, any examination and opinion requested necessarily would have to consider an alleged event that has not been shown to have actually occurred, so any opinion relating the PTSD to that event, even if offered, necessarily would be relying on an uncorroborated, and therefore unreliable history, which would undermine entirely the opinion's probative value, unless VA blindly accepts as necessarily true any and everything the Veteran alleges to have occurred.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In other words, any medical opinion purporting to provide a nexus between the Veteran's claimed disability and his military service necessarily would be based on an unsubstantiated history regarding what supposedly occurred during his service, so would be of no resultant probative value.  The Court has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised on an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The claimed precipitating event, since not shown to actually have occurred, thus cannot be the reason the Veteran now has PTSD.  There simply is no competent and credible evidence indicating there is a nexus or etiological link between his military service - especially his claimed stressor in Germany that remains uncorroborated - and this diagnosis, which did not happen until many years after his service had ended.  Therefore, there is not the required evidence to warrant the scheduling of a VA compensation examination for a medical opinion.  His mere belief that he has PTSD, or for that matter any other acquired psychiatric disorder such as depression or anxiety, as a result of an uncorroborated event during his service is insufficient to trigger the duty to assist by arranging for a VA compensation examination.  See again Duenas, supra.

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Accordingly, the Board may proceed with appellate review of these claims.

III. Legal Criteria

Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition, meaning for a chronic or permanent worsening of the condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a relationship or correlation between the disease or injury in service and the present disability - the so-called "nexus" requirement.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection for PTSD, in particular, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The DSM-V (the latest version of the DSM) has now been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers to the DSM-IV.  The regulation legally requires to continue considering this prior version of the DSM until such time as the regulation is changed.  There is a regulation change in the works that would change the regulation to reference "the current version of the DSM."  However, it is unclear when that proposed change will be published.  So, for now, the regulation still explicitly refers to the DSM-IV, regardless of the fact that one may begin seeing private evidence referring to criteria under the DSM-V.


The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

Additionally, claims for certain "chronic" diseases - namely, those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) by allowing a Veteran to show evidence of continuity of symptomatology since service as an alternative means of linking his currently claimed disability to his service.  A recent decision of the Federal Circuit Court, however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as "chronic" under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Psychoses are among the conditions in this VA regulation considered to be chronic, per se, and therefore subject to this alternative pleading and proof exception.

Psychoses also will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

So this list of psychoses does not include PTSD, depression, and anxiety, which instead are neuroses.  Consequently, these disorders are not subject to the pleading and proof exceptions of 38 C.F.R. §§ 3.303(b), 3.307 and 3.309(a).

Thus, service connection must be established by showing direct service incurrence or aggravation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Generally speaking, personality disorders are "defects" that are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012).  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects," such as a personality disorders, automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from "diseases" or "injuries" as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, "[s]ervice connection of personality disorders, whether on a direct basis or by aggravation, is...prohibited...."  61 Fed. Reg. 52,695.

However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected, and, in accordance with 38 C.F.R. § 3.310(a), personality disorders that result from service-connected disabilities may be service connected on a secondary basis.  See also VAOPGCPREC 82-90 (July 18, 1990) (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service); 61 Fed. Reg. 52,695 (explaining that "except as provided in § 3.310(a) in this chapter," § 4.127 was added to reinforce the principle that organic personality disorders that develop secondary to head trauma, epilepsy, etc., will be service connected secondary to these conditions).

Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's other diagnosed psychiatric disorders may provide a basis for service connection if the evidence shows these disorders were unrelated to or superimposed upon his diagnosed personality disorder.

The first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent and credible evidence of the existence of the currently claimed disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim). 

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

But in ultimately deciding the probative value of evidence, the Board must assess not only its competence but also credibility since, in combination, they affect its weight.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Veterans Court (CAVC) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV. Acquired Psychiatric Disorder

The Veteran's claim always has been for PTSD, specifically, although as explained the Board also is considering the other diagnoses of depression and anxiety that also have been made.  He attributes his current mental illness to a stressor he says occurred during his active military service.  Specifically, he claims that, while in Germany, he witnessed a fatal car accident.  He reported he was the first person on the scene and tried to provide aid.  He said his memories and recollections of the accident still affect him now, especially since, as he testified during his hearing, "the guy's brains were visible."

In the June 2010 VA Memorandum already referenced, the RO formally determined that the information required to corroborate his reported stressful events in service was insufficient to send to the JSRRC and/or insufficient to allow for meaningful research for the required corroboration.  Thus, his stressor has not been shown to actually have occurred.

Also, no evidence shows, nor has he alleged, that he engaged in combat with an enemy force while in service.  See 38 C.F.R. § 3.2.  And he was not awarded any medal, commendation, or other award typically associated with valor or heroism shown while engaged in combat with an enemy force.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on an individual, case-by-case, basis.  See Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).

Where, as here, a determination is made that the Veteran has not shown he "engaged in combat with the enemy," or that the claimed stressor is not related to combat, his lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Rather, the record must contain service records or other corroborative evidence that substantiates or verifies his testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD generally does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.  Generally, a stressor cannot be established as having occurred merely by 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

There are exceptions to this general rule, however, albeit only in specifically defined situations and circumstances.  Notably, VA has amended its adjudication regulations governing claims for service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required 
in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:  If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed 
in-service stressor.

Here, as mentioned, even aside from combat, the Veteran's stressor is unrelated to "fear of hostile military or terrorist activity."  Thus, his lay testimony alone is not enough to establish the occurrence of the claimed stressor.

He has provided a statement describing his claimed stressor and his symptomatology.  His VA treatment records also indicate that he has received mental health services and received diagnoses of PTSD, depression, and anxiety.  His mental health care notes indicate the PTSD diagnosis was based on his claimed stressor, but only assuming it in fact occurred, and as mentioned its occurrence has not been independently verified, so remains unsubstantiated.

Regarding his lay statements, the governing VA regulation, 38 C.F.R. § 3.304(f), stipulates that a diagnosis of PTSD be in accordance with the DSM-IV criteria.  This necessarily is a medical, not a lay, determination.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).  Thus, he is not competent to make this determination himself.  Davidson, 581 F.3d 1313; Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310.  He nonetheless may attest to symptoms he experiences and has in years past, including after the purported events in question, and during the many years since his discharge from service, as this requires only his personal firsthand knowledge of a factual matter.  See id.  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service and since because testimony regarding firsthand knowledge of a factual matter is competent).

But as the Federal Circuit Court explained in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), when addressing lay evidence as potentially competent evidence to support the presence of disability, including during service and since, and even where not corroborated by contemporaneous medical evidence such as actual treatment records, the Board nonetheless retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

While it is true that, according to the holding in Cohen, VA must presume a PTSD diagnosis was in accordance with the DSM criteria, both in terms of the adequacy and sufficiency of the stressor claimed, the Board does not also have to blindly accept the occurrence of the claimed stressor, especially when, as here, there is no other evidence in the file supporting its occurrence.  So even accepting some have determined the Veteran has PTSD, there is not the required attribution of this diagnosis to a confirmed event coincident with his service.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered" by the trier of fact) and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

As also already mentioned, the Veteran's treatment records indicate he has past diagnoses of and treatment for depression and anxiety.  The first evidence of record for these conditions is from 2009, so nearly 20 years after the conclusion of even his more recent service in March 1991.  He does not assert that he has had ongoing symptoms since his service, nor does the evidence otherwise suggest that he has.  Still, there is no competent and credible evidence in the file relating even his additionally diagnosed depression and anxiety to his service, including especially to his claimed but unverified stressor.  Moreover, his anxiety and depression were not first noted during his service, also are not "chronic diseases" (i.e., psychoses) according to 38 C.F.R. § 3.309(a), so he cannot show these disorders date back to his service by showing continuity of associated symptomatology since his service under 38 C.F.R. § 3.303(b).  See Walker.


In sum, there is no competent and credible evidence that his alleged stressor occurred, nor the required attribution of his PTSD, depression and anxiety, even if accepting he has these disorders, to a confirmed stressor or other event, injury or disease.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Therefore, the Board finds that the preponderance of the evidence is against this claim, so there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V. Bilateral Hearing Loss

Impaired hearing is considered a ratable disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But the auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered an actual ratable disability eligible for service connection.  Hensley at 157, 159.

It therefore is possible to have hearing loss, just insufficient hearing loss to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual ratable disability by VA standards.  And absent this required proof of sufficient hearing loss to be considered an actual ratable disability, there necessarily cannot be any attribution of this, for all intents and purposes, nonexistent disability to the Veteran's service.


The November 2010 VA examination report shows that audiological testing yielded puretone thresholds for the left ear, in decibels (dB), of 20 dB at 500 Hertz, 20 dB at 1000 Hertz, 10 dB at 2000 Hertz, 25 dB at 3000 Hertz, and 15 dB at 4000 Hertz.  Puretone thresholds for the right ear were 15 dB at 500 Hertz, 15 dB at 1000 Hertz, 15 dB at 2000 Hertz, 10 dB at 3000 Hertz, and 15 dB at 4000 Hertz.  Speech recognition testing, using the Maryland CNC word list, was 100 percent for both ears, so bilaterally.  The examining audiologist found that the Veteran had normal hearing acuity bilaterally.

In a February 2011 statement, the Veteran reported that he guessed "a lot of the words" during the examination.  However, there is no indication from the report that the audiological testing was insufficient or compromised for any reason, and follow-up testing confirmed good test reliability.

The Board therefore finds the Veteran has not had disabling hearing loss at any time during the pendency of this claim, meaning since he filed it.  In this regard, the audiological testing results in the November 2010 VA examination report do not meet the criteria for a ratable hearing loss disability as defined in section 3.385 of the VA regulation.  The Veteran has not argued that he has been diagnosed with hearing loss or that audiological testing not of record has shown worse hearing acuity than that recorded in the June 2010 VA examination report.  While he is competent to report subjective hearing loss, he is not competent to determine whether it is disabling for VA compensation purposes, as this is not a matter of lay observation but rather can only be established through objective clinical testing - namely, by way of an audiogram and Maryland CNC speech discrimination test.  See 38 C.F.R. § 3.385; see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Moreover, the Board accords more weight to the VA audiological examination report than to the Veteran's lay statements in support of his claim.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, because the evidence does not show a current ratable hearing loss disability in either ear during the pendency of this claim, service connection is not warranted.  See 38 C.F.R. § 3.385; see also Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).


VI. Recurrent Tinnitus

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994)).  It is generally subjective in type.  Id.  Because tinnitus is subjective, its existence is generally determined by whether the Veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Barr v. Nicholson, 21 Vet. App. at 309; Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the Veteran's competent and credible report of having tinnitus, including at the time of his November 2010 VA examination and his January 2012 hearing, establishes he has this disorder.  The Board therefore need only determine how long he has had it, in particular, whether since his service, or whether it is otherwise related or attributable to his service - especially to the acoustic trauma he claims to have sustained during service.  38 C.F.R. § 3.303(d).

The Board finds that his tinnitus indeed was caused by in-service noise exposure and consequent injury (acoustic trauma).  He served as a light wheel vehicle mechanic during service.  This military occupational specialty (MOS) has been determined by the Department of Defense (DoD) to involve a high probability of hazardous noise exposure.  See Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010).  Accordingly, hazardous noise exposure during service is established.

During the November 2010 VA examination, he described the onset of his tinnitus as "years ago."  He reported military noise exposure to artillery, vehicles, power tools, and communication headsets.  He also reported civilian noise exposure from motorcycles, shooting and hunting, and mechanic work.  The examiner opined that it was less likely than not that the Veteran's tinnitus was related to military noise exposure.  The examiner explained that there was no change in the Veteran's bilateral hearing sensitivity throughout his active duty service, there was no documentation of tinnitus in his medical records, and that he reported the onset as being post service.  The Board finds this last finding incorrect, as the Veteran reported the onset was "years ago," which does not mean after service.

During his January 2012 hearing, the Veteran testified under oath that his tinnitus started while he was in service, and he has continued to experience it ever since.

Resolving all reasonable doubt in his favor, the Board finds that his tinnitus was caused by military noise exposure.  The examiner's main reasons for finding against a relationship to service were the lack of documentation of tinnitus in the claims file, including while in service in the STRs, and the erroneous premise that the Veteran had reported a post-service onset of this condition.  However, his assertions of having tinnitus for many years and that it started in service are both competent and credible, and it is not necessary that he have been treated for this disorder or that it otherwise have been documented during his service.  Rather, this is but just one consideration, not the only consideration, in determining whether he had this condition during his service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  That is to say, this is just a consideration in determining its existence at a particular point in time, not altogether dispositive of when it started.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).

Thus, notwithstanding the VA examiner's opinion, the balance of the evidence supports a relationship between the Veteran's in-service noise exposure and his tinnitus.  See Hayes v. Brown, 5 Vet App 60 (1993) (holding that VA is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim).  Therefore, the nexus element has been met.  See Shedden, 381 F.3d at 1166-67.

As the evidence is at least in equipoise with regard to the Veteran's tinnitus claim, the benefit-of-the-doubt rule applies, and service connection for tinnitus is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is denied.

The claim of entitlement to service connection for bilateral hearing loss also is denied. 

However, the claim of entitlement to service connection for recurrent tinnitus is granted.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this remand of the remaining claim of entitlement to service connection for a low back disorder, but it is necessary to ensure there is a complete record to decide this remaining claim and so the Veteran is afforded every possible consideration.

During his January 2012 hearing, the Veteran testified that he believed his low back disorder was the result of an accident in service when he was pinned between a truck and a pole.  According to his STRs, he reported to medical after this May 1989 incident, but complained of groin and abdominal pain rather than low back pain.  However, earlier in service, in September 1987, he was treated for low back pain.  Therefore, a VA examination and opinion are needed to assist in determining whether his current low back disability is related to his military service.

In addition, all recent VA treatment records since June 2013 should be obtained.


Accordingly, this remaining claim for a low back disorder is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file the Veteran's relevant post-June 2013 treatment records from the VA Medical Centers (VAMCs) in Denver, Colorado, Salt Lake City, Utah, and Syracuse, New York, and from the Colorado Springs, Colorado, Community-Based Outpatient Clinic (CBOC).  All efforts to obtain these records must be documented in the claims file.  If they cannot be located or do not exist, appropriately notify the Veteran.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's low back disability, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) this disability:  (a) initially manifested during his military service from August 1986 to August 1990 and from January to March 1991, or (b) if involving arthritis, initially manifested to the required minimum compensable degree within a year of his service, or (c) is otherwise related or attributable to his service, including especially to his September 1987 report to medical for low back pain and to the accident he described where he was pinned between a truck and a pole, referenced in his STRs in May 1989.

In making these necessary determinations, the examiner must consider the Veteran's lay statements and hearing testimony concerning his low back disability.

It therefore is essential the claims file be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed.

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


